Fourth Court of Appeals
                                      San Antonio, Texas
                                              May 22, 2019

                                          No. 04-19-00334-CV

                                          IN RE Jamie BRICE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On May 21, 2019, relator filed a petition for writ of mandamus and an emergency motion
to stay. Relator is ORDERED to file a copy of the reporter’s record from any hearing on the real
party in interest’s Original Petition in Suit Affecting the Parent-Child Relationship and relator’s
Plea to the Jurisdiction no later than June 3, 2019.

           Relator’s emergency motion is ORDERED HELD IN ABEYANCE.

           It is so ORDERED on May 22, 2019.

                                                                   PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
 This proceeding arises out of Cause No. 2019-3513-DC, styled In the Interest of K.M.S. and B.D.S., Children,
pending in the 38th Judicial District Court, Real County, Texas, the Honorable Ron Carr presiding.